Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,648,944 B2 in view of Matsumoto et al. (Pub NO. US 2014/0242919 A1; hereinafter Matsumoto). 


Claim 1 of Instant Application
Claim 1 of US Patent 10,648,944 B2
A method of characterization and failure analysis of a measuring sensor, the method comprising:
A method of characterization and failure analysis of a measuring sensor, the method comprising: 
applying a test signal to a sensor, the test signal comprising an alternating current having at least two frequencies, each at a selected voltage,
applying an alternating current having a frequency at a selected voltage to a measuring sensor,
varying the frequency of the alternating current between a lower frequency and an upper frequency over a range having a low frequency end and an upper frequency end,
wherein the voltage is applied between a reference electrode and a working electrode of the sensor, 
wherein the voltage is applied between a working electrode of the measuring sensor and a temperature sensor integrated into the measuring sensor and/or between a reference electrode of the measuring sensor and the temperature sensor, wherein the measuring sensor includes an ion-sensitive membrane and electrical insulation between the temperature sensor, the working electrode and the reference electrode;
measuring an impedance of the sensor between the reference electrode and the working electrode over the at least two frequencies of the alternating current;
measuring an impedance of the measuring sensor between the working electrode and the temperature sensor, and/or between the reference electrode and the temperature sensor, from a single scan over the range of frequencies of the alternating current;
analyzing the measured impedances to determine one or more total impedance of the sensor and/or the real and/or imaginary components of the one or more total impedance at the at least two frequencies of the alternating current; and
analyzing the measured impedance to determine a total impedance between the working electrode and the temperature sensor, and/or between the reference electrode and the temperature sensor, and the real and imaginary components of the total impedance at and over the applied frequencies of the alternating current; and
characterizing the sensor based on the one or more total impedance and/or on the real and/or imaginary components of the one or more total impedance.
determining whether, based on the total impedance and on the real and imaginary components of the total impedance, the measuring sensor has a defect in the insulation between the working electrode and the temperature sensor or between the reference electrode and the temperature sensor.



U.S. Patent No. 10,648,944 B2 is silent about wherein the test signal comprises the at least two frequencies in parallel;
Matsumoto discloses regarding semiconductor testing (See [0002]) wherein the test signal comprises the at least two frequencies in parallel (See [070]).
Therefore, it would have been obvious before the effective filling date the invention was made to modify the system of U.S. Patent No. 10,648,944 B2 by using the test signal comprises the at least two frequencies in parallel, as taught by Matsumoto in order to achieve semiconductor testing operation (Matsumoto; [0002]).
5.	Similarly Claims 15, 17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 17, 18 and 19 of U.S. Patent No. 10,648,944 B2 in view of Matsumoto et al. (Pub NO. US 2014/0242919 A1; hereinafter Matsumoto) respectively.




Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-7, 9-10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over VARSAVSKY et al. (Pub No. US 2015/0164371 A1; hereinafter Varsavsky) in view of Matsumoto et al. (Pub NO. US 2014/0242919 A1; hereinafter Matsumoto).
Regarding Claim 1, Varsavsky teaches a method of characterization and failure analysis of a measuring sensor (method in Fig. 9B), the method comprising:
applying a test signal to a sensor, the test signal comprising an alternating current having at least two frequencies (i.e. between .1 Hz to 1000 MHz frequency range; see [0239], Lines 1-3), each at a selected voltage (See [0239], Lines 1-5), wherein the voltage is applied between a reference electrode and a working electrode of the sensor (between working electrode 375 and reference electrode 365 integrated in 355 in Fig. 9B; See [0205], Lines 8-10),
measuring an impedance of the sensor between the reference electrode and the working electrode over the at least two frequencies of the alternating current (See [0239], Lines 4-6);
analyzing the measured impedances to determine one or more total impedance of the sensor (the specification of claimed invention describes the impedance is the total impedance when determining the real and imaginary component; See [0205], Lines 12-15) and/or the real and/or imaginary components of the one or more total impedance at the at least two frequencies of the alternating current (See [0239], Lines 4-6); and
characterizing the sensor based on the one or more total impedance (i.e. membrane resistance has real and imaginary; See [0659], [0662], [0663]) and/or on the real and/or imaginary components of the one or more total impedance (i.e. membrane resistance represents sensitivity loss and the examiner interprets sensitivity loss as defect; See [0662]).
Varsavsky is silent about wherein the test signal comprises the at least two frequencies in parallel.
Matsumoto discloses regarding semiconductor testing (See [0002]) wherein the test signal comprises the at least two frequencies in parallel (See [070]).
Therefore, it would have been obvious before the effective filling date the invention was made to modify the system of Varsavsky by using the test signal comprises the at least two frequencies in parallel, as taught by Matsumoto in order to achieve semiconductor testing operation (Matsumoto; [0002]).
Regarding Claim 2, Varsavsky in view of Matsumoto teaches the method of claim 1. Varsavsky further teaches wherein the measuring of an impedance includes:
detecting a resulting signal at the working electrode relative to a reference (See [0234]);
processing the resulting signal to determine a frequency response at each of the at least two frequencies of the test signal (See Fig. 16A frequency spectrum of impedance and lower TL1 threshold and upper threshold TH1 at 1810 in Fig. 18; See [0239],); and
calculating the measured impedances from an amplitude and a phase angle for each of the at least two frequencies of the resulting signal (See [0235]).
Regarding Claim 3, Varsavsky in view of Matsumoto teaches the method of claim 1. Matsumoto further teaches wherein the test signal includes two different frequencies in parallel (See [0019]-[0020], [0046]).
Regarding Claim 4, Varsavsky in view of Matsumoto teaches the method of claim 3. Varsavsky further teaches wherein the two different frequencies include a frequency less than 10 Hz and a frequency greater than 60 Hz (i.e. between .1 Hz to 1000 MHz frequency range; see [0239]).
Regarding Claim 5, Varsavsky in view of Matsumoto teaches the method of claim 1. 
Matsumoto further teaches wherein the test signal includes three different frequencies in parallel (See [0070]).
Regarding Claim 6, Varsavsky in view of Matsumoto further in view of Matsumoto teaches the method of claim 5. Matsumoto further teaches wherein the three different frequencies include a frequency less than 2 Hz, a frequency less than 10 Hz and a frequency greater than 60 Hz (See [0070]).
Regarding Claim 7, Varsavsky in view of Matsumoto teaches the method of claim 1. Varsavsky further teaches wherein the characterizing includes identifying whether the total impedance at a low frequency end is below a lower threshold (See lower TL1 threshold and upper threshold TH1 at 1810 in Fig. 18) or above an upper threshold (See lower TL1 threshold and upper threshold TH1 at 1810 in Fig. 18) and/or whether imaginary components at various frequencies are predominantly greater than or less than zero.
Regarding Claim 9, Varsavsky in view of Matsumoto teaches the method of claim 7. Varsavsky further teaches the lower threshold (See lower TL1 threshold and upper threshold TH1 at 1810 in Fig. 18).
Varsavsky in view of Matsumoto is silent about wherein the lower threshold is around 100 ohms (Ω) or 10 Ω.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the lower threshold is around 100 ohms (Ω) or 10 Ω, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 10, Varsavsky in view of Matsumoto teaches the method of claim 7. Varsavsky further teaches the upper threshold (See lower TL1 threshold and upper threshold TH1 at 1810 in Fig. 18).
Varsavsky in view of Matsumoto is silent about the upper threshold is about 5 gigaohms (G Ω) or 10 G Ω.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the upper threshold is about 5 gigaohms (G Ω) or 10 G Ω, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 15, Varsavsky in view of Matsumoto teaches the method of claim 1. Varsavsky further teaches wherein the sensor is a pH sensor, an oxidation-reduction potential sensor or a combination pH-ORP sensor (i.e. using acid; See [630], Lines 4-5).
Regarding Claim 16, Varsavsky in view of Matsumoto teaches the method of claim 1. Varsavsky further teaches wherein the reference electrode is an external reference electrode connected to or associated with the sensor (external reference electrode 365 associated with sensor 355 in Fig. 9B; See [0205], Lines 8-10).
Regarding Claim 17, Varsavsky in view of Matsumoto teaches the method of claim 1. Varsavsky further teaches wherein the sensor is characterized as a step in a quality control process (See [0288]).
Regarding Claim 18, Varsavsky in view of Matsumoto teaches the method of claim 1. Varsavsky further teaches wherein the characterizing includes determining a failure mode of the sensor (i.e. membrane resistance represents sensitivity loss and the examiner interprets sensitivity loss as failure mode; See [0662]).
Regarding Claim 19, Varsavsky in view of Matsumoto teaches the method of claim 1. Varsavsky further teaches wherein characterizing of the sensor includes checking a status of the sensor (i.e. checking normal operation 1830 in Fig. 18).
Regarding Claim 20, Varsavsky in view of Matsumoto teaches the method of claim 1. Varsavsky further teaches wherein the sensor includes equipment suitable to perform the measuring of the impedance of the sensor at various frequencies (See impedance response in Fig. 16A; See [0239], Lines 1-6).
8.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Varsavsky in view of Matsumoto further in view of KUMAGAI et al. (Pub NO. US 2015/0162432 A1; hereinafter Kumagai).
Regarding Claim 13, Varsavsky in view of Matsumoto teaches the method of claim 1. Varsavsky in view of Matsumoto is silent about wherein the characterizing includes determining whether a junction of the reference electrode or a measuring element of the working electrode is blocked.
Kumagai teaches wherein the characterizing includes determining whether a junction of the reference electrode or a measuring element of the working electrode is blocked (See [0009], [0052]).
Therefore, it would have been obvious before the effective filling date the invention was made to modify the system of Varsavsky and Matsumoto by using characterizing includes determining whether a junction of the reference electrode or a measuring element of the working electrode is blocked, as taught by Kumagai, in order to sense blockage (Kumagai; [0009]).
Regarding Claim 14, Varsavsky in view of Matsumoto further in view of Kumagai teaches the method of claim 13, wherein an alarm is issued indicating a blockage of the junction or the measuring element when the one or more total impedance exceeds a warning threshold (See [0009], [0052]).
Varsavsky in view of Matsumoto further in view of Kumagai is silent about the warning threshold being about 50 kiloohms.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the warning threshold being about 50 kiloohms, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).



Allowable Subject Matter

9.	Claims 8 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	Regarding Claim 8, none of the prior art fairly teaches or suggests the method of claim 7, wherein a sensor in which the total impedance at the low frequency end is below the lower threshold and the imaginary components at various frequencies are predominantly less than zero is characterized as having a short circuit.
11.	Regarding Claim 11, none of the prior art fairly teaches or suggests the method of claim 7, wherein a sensor in which the total impedance at the low frequency end is above the upper threshold and the real/imaginary component ratio at various frequencies are predominantly less than a ratio threshold is characterized as having an open circuit.
Claim 12 depends on claim 11, therefore claim 12 also have allowable subject matter.


Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

a. Vanslyke et al. (Pub No. US 2015/0351670 A1) discloses Fault Discrimination and Responsive Processing based on data and context.
b. Huo et al. (Pub No. US 2018/0095054 A1) discloses Characterization and Failure Analysis of a sensor using Impedance Frequency Response Spectra.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        


/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858